Title: To Benjamin Franklin from John Bondfield, 24 July 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 24 July 1779
The following is a petition rather of a Singular Nature yet I think I have some grounds. In the private Armaments made in this Kingdom on the Granting Commissions I embarkt in order to engage others to the extent of a considerable Sum. Our Vessels took many, but of Little value, of course hurt the Enemy without indemnifying the Interested Twenty Six or Seven prizes produced only to refit the Privateers at Forreign Ports that by Loss’s of our Ships since taken all our Capital is absorbd this is the fortune of War and of which we were aware but in One of the adventures I cannot help thinking myself Agreived. The Ship La Marquise de Lafayette was bought by Gouverment to Lend to Basmarin & Co. who engaged to fitt her out at their expence in being indulged with 18 Months service of the Ship on their application to me I agreed to take an Interest of 25000 Livres and paid into their hands that Sum, she was most compleatly fitted for her Cruise and a few days after she was out fell in with some outwardbound fishermen & Whalemen tho’ but of Little Value to the Owners was a National benifit the number of Prisoners obliged the Captain to put into port to Land them. The Captain hearing of the Failure of the House of Basmarin sent an Express for Instructions. The Interested emediately orderd him to proceed on his Mission and laid in a fresh Supply out of the proceeds of the prizes for a four Months Cruize. Six Weeks after she put into this Port not having had any success to that day. On her arrival Monsr Le Moine Commissaire de La Marine took possession of her in behalf of the King and consequently all our prospects with our Capital is become an entire Loss. As this Vessel was equipt with our Capital was to have been at our disposal eighteen Months was compleatly Mannd and having in no manner diviated from the Original Convention with Gouverment who now taking her into their possession ought to indemnify the Interested for their advances. This being an affair that your Worthy friend Mons. Le Rey de Chaumont can make light give me leave to request your Influence with him if any plan other than this can be offerd to recover my said Capital. It may not be amiss to enforce our Spirritted efforts to set on float these adventures wherin we lose by our Concerns in privateers only lost & taken upwards of 110,000 l.t. including the Twenty five Thousand Interest I hold in this Vessel which becomes a Loss from the Sole motion of the Loss of Possession Gouvernment stand indemnified should they reimburse our advances by the value of the effects they obtain. I do not enter into any of the transactions of the House of Basmarin with whom I have no other conections but in two of these adventures. I only humbly represent my own Griefs recommending my Interest to your protection. I am with due respect Sir Your most Obedient Humble Servant
John Bondfield
His Excellency Benj Franklin esq
 
Notation: Bondfield John 24. Juillet 1779.
